AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                              FILED
                                                                                                                  MAY 1 5 2019
                                     UNITED STATES DISTRICT COUR                                      �



                                          SOUTHERN DISTRICT OF CALIFORNIA                                 CLERK us DISTRICT COURT
                                                                                                       SOUTHERN DISTRICT < �,elFORNIA
                                                                                                                               DEPUTY
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRI                 Iii¥-...    •           •


                                v.                                   (For Offenses Committed On or After November I, 19        7)

       ROBERT YOUSSIF SHAMOUN SOMOU (1)
                                                                        Case Number:         l 7CR4007 MMA
             aka Robert Shamon, Robert Soumo                         Nora K. Hirozawa, Federal Defenders Inc.
                                                                     Defendant's Attorney
USM Number                          65317298

D -
THE DEFENDANT:

lEI    pleaded guilty to count(s)      TWO OF THE INDICTMENT


D      was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                      Nature of Offense                                                                 Number(s)
 18 USC 1546(a)                      False Statements in an Immigration Application                                        2




       The defendant is sentenced as provided in pages 2 through                2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     T he defendant has been found not guilty on count(s)

 iEI   Count(s)    REMAINING                                   are         dismissed on the motion of the United States.

        Assessment: $100.00




 D     JVT A Assessment*: $

        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 lEI    No fine                 D     Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
                                                                         .-----,




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               ROBERT YOUSSIF SHAMOUN SOMOU (!)                                          Judgment - Page 2 of 2
CASE NUMBER:             l 7CR4007 MMA


                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section l326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant must surrender to the United States Marshal for this district:



       D    as notified by the United States Marshal.


       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ������
                                           , with a certified copy of this judgment.




                                                                  UNITED STATES MARSHAL




                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       17CR4007 MMA
